Citation Nr: 1538807	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for low back strain, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1989 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

These matters were before the Board in August 2014.  Unfortunately, there has not been substantial compliance with the prior remand directives.  Accordingly, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998)

The issue of whether new and material evidence has been received to reopen the previously denied claim for an acquired psychiatric disability has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's August 2014 remand was not substantially completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication of the claims.

The August 2014 remand directed that the Veteran be provided a VA examination to determine the current severity of his service-connected low back strain and a VA examination to assess the Veteran's asserted residuals of his in-service head injury.  On remand, the Veteran was provided VA spine and TBI examinations in February 2015 and March 2015.  However, as will be discussed in more detail below, the examination reports are inadequate.  Accordingly, they do not substantially comply with the prior remand directives.

With regard to the Veteran's February 2015 VA spine examination, the examination report contained inconsistent and conflicting statements.  Specifically, the examiner noted the Veteran's range of motion, but later opined that the Veteran had less movement than normal in part due to ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Accordingly, the examiner's statements are facially inconsistent.  Additionally, the examiner noted that sensory examination was normal.  However, she later indicated that the Veteran had mild lower left extremity numbness due to radiculopathy.  Additionally, the examiner did not address the Veteran's assertions, documented in various VA treatment records, that his dysphagia and loss of sphincter control were neurological symptoms of his back disability.  Thus, the examination report is inadequate and a remand for an adequate VA examination is necessary.

With regard to the Veteran's March 2015 TBI examination, in the medical history portion of the report the examiner noted that the Veteran reported that he was struck in the left frontal area by a beer bottle and lost consciousness for 10-20 minutes.  He reported that since that time he experienced ongoing problems with headaches, dizziness, and balance and memory problems.  The examiner noted that the Veteran's service treatment records indicated that he had not experienced any loss of consciousness, that his x-rays were normal, and that he was prescribed no duty for 48 hours.  The examiner opined that the Veteran did not currently have nor had he ever had a TBI or any residuals of a TBI.  On that basis, the examiner opined that the Veteran's condition was less likely than not related to his in-service injury.  The examiner's only rationale was that the Veteran's history and examination were not consistent with a TBI and that the description of the trauma was not severe enough to cause a TBI.  The Board finds the examiner's rationale to be conclusory.  Specifically, the examiner did not explain why the Veteran's history and examination were inconsistent with a TBI or what type of trauma would be severe enough to cause a TBI.  Additionally, the examiner did not acknowledge or address the multiple VA treatment records indicating that the Veteran had a TBI without ocular complications.  Thus, the examination report is inadequate and a remand for an adequate VA examination is necessary.

Lastly, the record indicates that the Veteran received private treatment at Kerrville State Hospital and San Antonio Psychiatric Triage, as well as outside ophthalmological treatment.  As psychiatric treatment records are potentially relevant to the Veteran's TBI claim, on remand these outstanding treatment records should be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from September 2014 to present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his lower back strain and claimed TBI residuals, to include the records from Kerrville State Hospital, San Antonio Psychiatric Triage, and the Veteran's private ophthalmologist.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified, but not obtained, the RO must inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter, provide the Veteran with an appropriate VA examination to determine the current nature and severity of his service-connected thoracolumbar back disability and any associated neurological abnormalities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary diagnostic testing, including range of motion testing, must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria.  The examiner should specifically address the Veteran's assertions regarding the relationship between his low back disability and his dysphagia and loss of sphincter tone.

If the Veteran is diagnosed with radiculopathy, secondary to service-connected low back disability, the examiner must specifically identify any nerve involved, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

For any affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

A complete rationale must be provided for any opinion offered. 

The examiner should reconcile his or her opinions with the examination reports of record, to include addressing the February 2015 examiner's diagnosis of left lower extremity radiculopathy. 

4.  Thereafter, schedule the Veteran for a VA TBI examination, by an appropriately qualified examiner with training and expertise in TBI, to assess the Veteran's asserted residuals of a TBI.  The entire claims file must be made available to the examiner.  Any indicated tests and studies necessary, including MRI, MRA, x-ray, neuropsychological, and neurobehavioral testing should be accomplished (with all results made available prior to the completion of the examination report), and all clinical findings should be reported in detail. 

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current residuals of TBI are etiologically related to active service, to include the Veteran's October 1991 head injury. 

In so opining, the examiner should address the VA treatment records indicating that the Veteran was diagnosed with a TBI without ocular complications and the Veteran's assertions regarding ongoing symptomology since his in-service head injury.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for all opinions offered. 

The examiner should reconcile his/her opinion with the other medical opinions of record, namely the June 2012 and March 2015 VA examination reports.

5.  Finally, after conducting any other development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




